Citation Nr: 1745020	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  13-32 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $ 4,336.00 was properly created.

2.  Entitlement to payment of VA compensation benefits in an amount equal to the difference between a 60 percent disability rating and a 100 percent disability rating during the periods from August 11, 2007 through October 31, 2007 and from June 30, 2008 through May 31, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1987.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from an August 2011 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2016 videoconference hearing at the RO.  A transcript of the hearing has been associated with his file.

As a final preliminary matter, the Board notes that the August 2011 decision only specifically pertains to whether the Veteran is entitled to a refund of VA compensation benefits in the amount of $4,336.00, which represents the amount that was recouped by VA for the period from August 11, 2007 through October 31, 2007.  The Veteran had previously disagreed with a June 2009 notice from the VA Debt Management Center in St. Paul, Minnesota which notified him that he had incurred a debt in the amount of $4,336.00.  A statement of the case (SOC) was issued in February 2010 which addressed whether this debt was valid, but the RO notified the Veteran by way of a February 2011 letter that his appeal as to this issue was closed because he did not submit a timely substantive appeal.  Nevertheless, a June 2013 SOC that was issued following the Veteran's timely appeal of the August 2011 decision includes the issue of whether the debt in the amount of $4,336.00 was valid.  Moreover, despite the fact that the June 2013 SOC characterized the payment issue as only whether the Veteran is entitled to a recoupment of VA benefits in the amount of $4,336.00 (which was the amount of debt incurred during the period from August 11, 2007 through October 31, 2007), the Veteran has also made numerous references to the period from June 30, 2008 through May 31, 2009.  During this period, he was in receipt of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, but was only compensated at the 60 percent rate due to concurrent receipt of compensation benefits from the Office of Workers' Compensation Programs (OWCP).

In addition to the issue of whether the $4,336.00 overpayment was properly created, the other issue on appeal encompasses the general contention that the Veteran is entitled to payment of VA compensation benefits in an amount equal to the difference between a 60 percent disability rating and a 100 percent disability rating due to a full refund of his compensation benefits from OWCP.  Overall, it appears that the Veteran has been led to believe that the payment issue which is in appellate status encompasses both of the periods from August 11, 2007 through October 31, 2007 and from June 30, 2008 through May 31, 2009.  He has addressed the payment issue as pertaining to both of these periods on several occasions (including in various communications with the agency of original jurisdiction (AOJ) and during the October 2016 Board hearing).  Moreover, he has been led to believe that the issue of whether the overpayment in the amount of $ 4,336.00 was properly created is in appellate status.  In light of these facts, the Board has characterized the issues on appeal as set forth on the title page.  See Percy v. Shinseki, 23 Vet. App. 37, 42-46 (2009) (the filing of a substantive appeal is not a jurisdictional requirement, the Board can waive timely filing of a substantive appeal, and actions by the RO or Board that treat the appeal as perfected are construed as waiving the requirement of a timely filed substantive appeal). 


FINDINGS OF FACT

1.  An overpayment of VA compensation benefits in the amount of $4,336.00 was created due to the Veteran's concurrent receipt of compensation benefits from OWCP and VA compensation payments for a temporary total (100 percent) rating for a service-connected cervical spine disability during the period from August 11, 2007 through October 31, 2007.

2.  The overpayment of VA compensation benefits during the period from August 11, 2007 through October 31, 2007 was not solely the result of VA administrative error.

3.  The Veteran was awarded a TDIU, effective from June 30, 2008, but was only compensated at the 60 percent rate during the period from June 30, 2008 through May 31, 2009 due to his receipt of compensation benefits from OWCP during this period.

4.  Due to a settlement agreement, all compensation benefits paid to the Veteran from OWCP during the periods from August 11, 2007 through October 31, 2007 and from June 30, 2008 through May 31, 2009 were fully refunded to OWCP.


CONCLUSIONS OF LAW

1.  The overpayment of VA compensation benefits in the amount of $4,336.00 was properly created.  38 C.F.R. § 3.708 (b) (2016).

2.  The Veteran is entitled to payment of VA compensation benefits in an amount equal to the difference between a 60 percent disability rating and a 100 percent disability rating during the periods from August 11, 2007 through October 31, 2007 and from June 30, 2008 through May 31, 2009.  38 C.F.R. § 3.708(b).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The VCAA does not apply to decisions regarding the manner in which benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  This decision essentially involves deciding how existing benefits are to be paid.  Thus, the VCAA is not applicable to this claim and no further discussion of the duty to notify or assist is necessary.

I. Validity of the Overpayment

In this case, an overpayment of VA compensation benefits in the amount of $4,336.00 was created due to the Veteran's concurrent receipt of compensation benefits from OWCP and VA compensation benefits for the same disability during the period from August 11, 2007 through October 31, 2007.  

VA regulations stipulate that, after September 13, 1960, a claimant may not receive benefits concurrently from OWCP based on civilian employment and VA compensation for the same disability.  38 C.F.R. § 3.708 (b).  The evidence reflects that the Veteran was granted a temporary total (100 percent) disability rating for a service-connected cervical spine disability, from July 24, 2007 through October 31, 2007, by way of a November 2007 rating decision.  VA was subsequently informed, by way of a June 2008 "Veteran's Application for Increased Compensation Based on Unemployability" form (VA Form 21-8940) submitted by the Veteran and a June 2008 "Request for Employment Information in Connection with Claim for Disability Benefits" form (VA Form 21-4192) submitted by the U.S. Postal Service, that the Veteran had been in receipt of compensation benefits from OWCP, from August 11, 2007.  These benefits were awarded based on an accident that resulted in an aggravation of his service-connected cervical spine disability.  Therefore, the compensation benefits from OWCP and the VA compensation benefits awarded in the November 2007 rating decision were based on the same disability.  As such, the Veteran concurrently received compensation from OWCP and VA for the same disability, which is prohibited under 38 C.F.R. § 3.708 (b).  This resulted in an overpayment in the amount of $4,336.00 during the period from August 11, 2007 through October 31, 2007.

The Board has considered whether sole VA administrative error is responsible for the overpayment at issue.  Sole administrative error connotes that the Veteran neither had knowledge of, nor should have been aware of, the erroneous award. Further, neither the Veteran's actions, nor his or her failure to act, must have contributed to payment pursuant to the erroneous award.  See Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but also a finding that the beneficiary is unaware that the payments are erroneous.

In this case, 38 C.F.R. § 3.708 (b) dictates that a claimant may not concurrently receive compensation benefits from OWCP and VA for the same disability.  Persons dealing with the government are charged with knowledge of federal statutes and lawfully promulgated agency regulations, regardless of whether the individual has actual knowledge of the laws and regulations.  Morris v. Derwinski, 1 Vet. App. 261 (1991); Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  Accordingly, the Veteran may be charged with knowledge of the bar against concurrent receipt of OWCP compensation and VA compensation for the same disability under 38 C.F.R. § 3.708 (b) whether or not he had actual knowledge of that regulation.  In addition, letters dated in April and December 2007 which notified the Veteran of an April 2007 rating decision and the November 2007 rating decision were both enclosed with VA Form 21-8764, Disability Compensation Award Attachment -Important Information.  The letters explained that VA Form 21-8764 describes factors concerning the Veteran's benefits.  A review of VA Form 21-8764 reveals that it includes a section entitled "What Conditions Affect Right to Payments?" that instructs the Veteran to inform VA if he is in receipt of workers compensation benefits.  Although he had been in receipt of compensation from OWCP since August 11, 2007, he did not inform VA of this compensation until June 2008. 

In sum, the Veteran knew, or should have known, that the VA compensation payments received during the period from August 11, 2007 through October 31, 2007 were potentially erroneous.  Accordingly, sole VA administrative error is not shown, and the Board finds that the overpayment in the amount of $4,336.00 during this period was properly created.
II. Entitlement to Payments

The Veteran has never disputed the fact that he is not entitled to concurrent receipt of compensation benefits from OWCP and VA for the same disability.  Rather, he contends that he is now entitled to the VA compensation that was previously barred pursuant to 38 C.F.R. § 3.708(b) because all compensation that he had received from OWCP has been refunded to that office following a settlement agreement.  As explained above, the Veteran was awarded compensation from OWCP, effective from August 11, 2007, due to an accident that resulted in an aggravation of his service-connected cervical spine disability.  In the November 2007 rating decision, he was awarded a temporary total (100 percent) disability rating for his service-connected cervical spine disability, from July 24, 2007 through October 31, 2007.  At the time of that decision, his combined disability rating was 60 percent and his combined rating returned to 60 percent following the temporary total period.  In a September 2008 rating decision, the Veteran was awarded a TDIU, effective from June 30, 2008.  The TDIU was based, at least in part, on the Veteran's service-connected cervical spine disability.

In a March 2009 letter sent to OWCP, the Veteran indicated that he elected to receive full VA compensation beginning on June 1, 2009.  In an April 2009 letter, OWCP acknowledged the Veteran's election request and informed him that his OWCP benefits would be terminated, effective May 31, 2009.  In light of the Veteran's receipt of OWCP compensation for his service-connected cervical spine disability from August 11, 2007 through May 31, 2009, he only received VA compensation at the 60 percent rate during the periods from August 11, 2007 through October 31, 2007 and from June 30, 2008 through May 31, 2009 (despite the fact that he was awarded total (100 percent) ratings during these periods).  It was this adjustment in compensation that resulted in the $4,336.00 overpayment during the period from August 11, 2007 through October 31, 2007.

The Veteran contends that he is now entitled to payment of VA compensation benefits in an amount equal to the difference between a 60 percent disability rating and a 100 percent disability rating during the periods from August 11, 2007 through October 31, 2007 and from June 30, 2008 through May 31, 2009 because his compensation from OWCP has been fully refunded.  In this regard, an April 2009 letter from OWCP indicates that during the period from August 11, 2007 through April 11, 2009, the Veteran received $61,861.84 in compensation payments and $77,838.96 in medical and other related expenses, for a total disbursement from OWCP of $139,700.80.  A January 2011 settlement agreement reflects that the Veteran was awarded $300,000.00 on account of the accident that resulted in the aggravation of his service-connected cervical spine disability and was the basis of his receipt of compensation from OWCP.  A "Third Party Statement of Recovery" form shows that the total disbursement from OWCP (including compensation and medical) was $150,072.73.  As a result of the $300,000 settlement, a total of $100,053.49 (which is equal to the total disbursement from OWCP minus a $50,019.24 allowance for attorney's fees) was refunded to OWCP.

In sum, the above evidence reflects that although the Veteran's VA compensation during the periods from August 11, 2007 through October 31, 2007 and from June 30, 2008 through May 31, 2009 was initially properly adjusted on account of his compensation from OWCP, his OWCP compensation has now fully been refunded to OWCP.  Hence, the Board finds that he is now entitled to payment of VA compensation benefits in an amount equal to the difference between a 60 percent disability rating and a 100 percent disability rating during the periods from August 11, 2007 through October 31, 2007 and from June 30, 2008 through May 31, 2009, and that such payments are not now prohibited by 38 C.F.R. § 3.708(b).  To conclude otherwise would be to deny him his proper compensation for his service-connected cervical spine disability.










ORDER

The overpayment of VA compensation benefits in the amount of $ 4,336.00 was properly created.

Entitlement to payment of VA compensation benefits in an amount equal to the difference between a 60 percent disability rating and a 100 percent disability rating during the periods from August 11, 2007 through October 31, 2007 and from June 30, 2008 through May 31, 2009, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


